DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    JOAN M. POWERS, Individually, LAW OFFICE OF POWERS &
   ASSOCIATES, P.A., LAW OFFICE OF JOAN M. POWERS, ET AL.,
                          Appellants,

                                    v.

MARTIN J. POWERS, individually and as President of LAW OFFICE OF
 MARTIN J. POWERS P.A., BIDJAKOEMAR NANHOE a/k/a JERRY
    BIDJAKOEMAR NANHOE a/k/a JERRY B. NANHOE, a/k/a
  JERRY NANHOE, individually and as Officer/President of NANHOE
CONSULTING & MARKETING INC., ESTATE OF MARTIN E. POWERS,
ANDREW REITKOEF a/k/a ANDREW REITKOPF, individually, and as
   Owner/Office Manager/Registered Agent, DAVID GREYDINGER,
    individually, and as Owner/Office Manager/Registered Agent,
  DR. LINDA VERASCO a/k/a DR. LINDA VARISCO, President and
 Owner of TOTAL REHABILITATION AND WELLNESS CENTER, P.A.,
      and Unnamed Doctors/Owners/Office Managers of TOTAL
     REHABILITATION AND WELLNESS CENTER, P.A., ET AL.,
                             Appellees.

                              No. 4D21-1021

                          [February 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin Singer, Judge; L.T. Case No.
062015CA007686AXXXCE.

  Rhonda F. Goodman of Rhonda F. Goodman, P.A., Miami, for
appellants.

  Denise V. Powers, Miami, for appellees Nanhoe Consulting and
Marketing, Inc., and Jerry Bidjakoemar Nanhoe.

PER CURIAM.

  Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2